Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's Request for Continued Examination filed May 20, 2022, with the submission filed on April 15, 2022 and the Supplemental amendment filed on May 25, 2022, has been entered. Claims 1, 9, and 13 have been amended; claim 3 has been canceled; and no claims have been newly added. Claims 6-8 have been withdrawn. Claims 1, 2, 4, 5, and 9-13 are currently under examination in the applicationr. 
Withdrawal of Prior Objection - Specification
The disclosure has been satisfactorily amended to delete the “Cross-Reference to Related Applications” section which improperly included a cross-reference to a foreign priority document, and had attempted to incorporate the contents of the foreign priority document into the present specification. Therefore, the objection to the specification presented in the Final Office Action mailed January 26, 2022 is hereby withdrawn. 
Withdrawal of Prior Claim Objections
Claims 1 and 9 have been satisfactorily amended. Therefore, the objection to these claims presented in the Final Office Action mailed January 26, 2022 is hereby withdrawn.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 stipulate in a wherein clause that “the antimicrobial composition comprises less than 1% by weight of the composition antimicrobial alcohols”. However, the claim requires 0.01-5% by weight of thymol, which is in fact an antimicrobial alcohol. Although it is recognized that the original specification, at paragraph [0041], introduces antimicrobial alcohols with the statement “it is preferred that antimicrobial alcohols (low molecule weight alcohols having one to 7 carbon atoms) are substantially absent”, the specification never formally and clearly defines “antimicrobial alcohols” as strictly limited to “low molecule weight alcohols having one to 7 carbon atoms”, and the reference to “low molecule weight alcohols having one to 7 carbon atoms” in parentheses is effectively nothing more than an example. Therefore, one of ordinary skill in the art cannot definitively ascertain the metes and bounds of the claimed subject matter. 
***For examination at this time, the limitation “antimicrobial alcohols” in light of the specification is being interpreted as limited to alcohols having one to 7 carbon atoms; that way thymol, which has 10 carbon atoms, is a distinct alcohol not limited to the less than 1% requirement, despite also being antimicrobial. 
Claim 11 depends from claim 11. 
Claim 12 depends from claim 11, which depends from claim 11.
Claim 13 stipulates in a wherein clause that the antimicrobial composition is “a wash-off” composition. One of ordinary skill in the art cannot definitively ascertain the metes and bounds of “a wash off” with respect to composition, and thus which antimicrobial compositions are “wash-off” and which are not, and even how the composition is being washed (e.g. with soap, with an organic solvent, with water) and what the composition is necessarily being washed off of. Further, one of ordinary skill in the art would generally recognize that any composition could be washed off of any surface, and one of ordinary skill in the art cannot definitively ascertain how claim 13 further limits claim 1, which would thus require claim 1 to be either a “wash-off” composition or a “non-wash-off” composition. 
Claims 2, 4, 5, and 10-13 are (also) indefinite for depending from an indefinite claim. 
Claim Rejections - 35 USC § 103 (I and II)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
I. Claim 1, 2, 4, 5, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (U.S. Patent Application Pub. No. 2005/0271595).
I. Applicant Claims
Applicant’s elected subject matter is directed to an antimicrobial composition in the form of e.g. a gel comprising 0.01-5 wt% thymol, 0.01-5 wt% phytosphingosine (i.e. an antimicrobial lipid), and a cosmetically acceptable vehicle; wherein the weight ratio of thymol to the antimicrobial lipid is 1:1 to 500:1. 
I. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Brown discloses an antimicrobial composition in the form of e.g. a gel comprising antimicrobial agents; wherein the antimicrobial agents can be e.g. thymol and phytosphingosine and each can be present in the amount of e.g. 0.01-5 wt%; and a vehicle that can include e.g. about 34 wt% water and a surfactant (e.g. cocamidopropyl betaine, PEG-8 distearate, etc.) (abstract; paragraphs 0029, 0043, 0044, 0048-0050; Example 1).
I. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Brown does not explicitly anticipate the instantly claimed subject matter with one specific example or preferred embodiment. However, the Brown disclosure is sufficient to render the instantly claimed subject matter prima facie obvious within the meaning of 35 USC 103. 
I. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to employ the express teachings of Brown, outlined supra, to devise Applicant’s presently claimed antimicrobial wash composition.
Brown discloses an antimicrobial wash composition in the form of e.g. a gel comprising antimicrobial agents and a vehicle containing water. Since Brown expressly discloses that suitable antimicrobial agents include e.g. the combination of thymol and phytosphingosine, and that the antimicrobial agents are each present in the amount of e.g. 0.01-5 wt%; and since surfactants are routinely employed in antimicrobial wash compositions, and contribute to the washing/disinfecting action of the composition, one of ordinary skill in the art would thus be motivated to employ the combination of thymol and phytosphingosine as antimicrobial agents, and to further include a surfactant, such as e.g. cocamidopropyl betaine, PEG-8 distearate, etc., as part of the vehicle in the Brown composition, with the reasonable expectation that the resulting composition will successfully wash and sanitize/disinfect the skin upon use. 
If thymol and phytosphingosine are each present in the minimal amount of 0.01 wt%, the ratio of thymol to phytosphingosine is 1:1, and if each were present in the maximal amount of 5 wt%, the ratio of thymol to phytosphingosione would also be 1:1. Further, if thymol is present at the maximal amount of 5 wt% and phytosphingosine is present at the minimal amount of 0.01 wt%, the ratio of thymol to phytosphingosine is 500:1.
As noted, supra, for examination at this time, the limitation “antimicrobial alcohols” in light of the specification is being interpreted as limited to alcohols having one to 7 carbon atoms. Therefore, thymol, which is an antimicrobial alcohol with 10 carbon atoms, is a distinct alcohol not limited to the less than 1% requirement, despite also being antimicrobial. Although Brown requires an antimicrobial alcohol in the amount of 30-95 wt%, Brown does not necessarily require that the antimicrobial alcohol is limited strictly to having 1-7 carbons, even if some of the preferred antimicrobial alcohols happen to have from 1-7 carbon atoms.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
II. Claims 1, 2, 4, 5, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chakrabortty et al. (U.S. Patent Application Pub. No. 2011/0223114), in view of Fischer et al. (Antimicrobial Agents and Chemotherapy. 2012; 56(3): 1157-1161).
II. Applicant Claims
Applicant’s elected subject matter is directed to an antimicrobial composition comprising 0.01-5 wt% thymol, 0.01-5 wt% phytosphingosine, and a cosmetically acceptable vehicle comprising water and a surfactant; wherein the weight ratio of thymol to the antimicrobial lipid is 1:1 to 500:1.
II. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Chakrabortty et al. disclose an antimicrobial wash composition for e.g. the face comprising 0.01-5 wt% thymol, and a cosmetically acceptable vehicle comprising water and a surfactant (abstract; paragraphs 0013, 0014, 0018, 0019, 0025, 0028, 0029, 0038, 0041, 0042-0047).
Fischer et al. disclose that phytosphingosine is a lipid commonly found on the skin with potent and rapid antimicrobial activity, with a minimal bactericidal concentration of 3.3-62.5 µg/ml (i.e. equivalent to a concentration of 0.03-0.62%), further exhibits anti-inflammatory activity on skin and low toxicity, and is effective for treating acne (see e.g. abstract; page 1161). 
II. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Chakrabortty et al. do not explicitly disclose that the composition contains 0.01-5 wt% phytosphingosine. This deficiency is cured by the teachings of Fischer et al.  
II. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Chakrabortty et al. and Fischer et al., outlined supra, to devise Applicant’s presently claimed antimicrobial wash composition.
Chakrabortty et al. disclose an antimicrobial wash composition for e.g. the face comprising 0.01-5 wt% thymol, and a cosmetically acceptable vehicle comprising water and a surfactant, which provides relatively quick antimicrobial action. Since Fischer et al. disclose that phytosphingosine is a lipid commonly found on the skin with potent and rapid antimicrobial activity, with a minimal bactericidal concentration of 3.3-62.5 µg/ml (i.e. equivalent to a concentration of 0.03-0.62%), further exhibits anti-inflammatory activity on skin and low toxicity, and is effective for treating acne; one of ordinary skill in the art would thus be motivated to incorporate about e.g. 0.03-0.62 wt% phytosphingosine in the Chakrabortty et al. antimicrobial wash composition for the face, with the reasonable expectation that the resulting composition will exhibit effective and rapid antimicrobial activity, anti-inflammatory activity, and will treat acne with minimal to no toxicity.
Chakrabortty discloses 0.01-5 wt% thymol, and Fischer discloses 0.03-0.62 wt% phytosphingosine. For reasons discussed in the prior art rejection, supra, one of ordinary skill in the art, in view of the cited prior art, would thus arrive at an antimicrobial wash composition comprising 0.01-5 wt% thymol and 0.03-0.62 wt% phytosphingosine. For a composition with the maximal thymol and the maximal phytosphingosine, the ratio of thymol to phytosphingosine would be 5:0.62, or 8:1; and with the maximal thymol and the minimal phytosphingsine, the ratio is 5:0.03, or 167:1 which is not patentably distinct from 1:1 to 500:1. Clearly, Applicant’s claimed composition is not patentably distinct from the cited prior art.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed April 15, 2022 have been fully considered but they are not persuasive.
i) Applicant contends that “Brown teaches…that the quantity of alcohol contained within the composition may vary from 30 to 95% by weight” and thus “pending claim 9 is out of scope of the Brown disclosure”.
The Examiner, however, would like to point out the following:
1. Thymol is an antimicrobial alcohol, and is necessarily required by the claims in the amount of 0.01-5 wt%. Hence, the limitation that the antimicrobial composition “comprises less than 1% by weight of the composition of antimicrobial alcohols” is clearly in conflict with the thymol requirement. Hence, the limitation “antimicrobial alcohols” is being interpreted in light of the specification as limited to alcohols having 1- 7 carbon atoms. Therefore, thymol, which has 10 carbon atoms, is a distinct alcohol not limited to the less than 1% requirement, despite also being antimicrobial.
2. Although Brown does in fact require 30-95 wt% of an alcohol, Brown is not strictly limited to antimicrobial alcohols having 1-7 carbon atoms, even if Brown’s preferred alcohols happen to include some that do in fact have 1-7 carbon atoms. Brown, however, never says anything at all about the antimicrobial alcohols being limited to having 1-7 carbon atoms, or anything at all about 1-7 carbon atoms whatsoever. Indeed, it is well known in the art that e.g. octanol, nonanol, and decanol are potent antimicrobial alcohols known to be employed in hand wash formulations. None of these antimicrobial alcohols are limited to 1-7 carbon atoms, and one of ordinary skill in the art would recognize that these alcohols would satisfy Brown’s antimicrobial alcohol requirement. 
3. It would appear that this issue could be overcome by amending the claim to specify that the composition necessarily limits all additional antimicrobial alcohols beyond the required thymol to less than 1 wt%, and, furthermore, providing clarification whether the original specification strictly limits the “antimicrobial alcohol” to those having 1-7 carbons, which appears to be the case, or rather provides that the “antimicrobial alcohol” can be any antimicrobial alcohol having any number of carbon atoms. 
ii) Applicant contends that “Applicant has amended claims 1 and 9 to limit the essential oil active to thymol”. 
The Examiner, however, would like to point out the following:
1. The claims are directed to an antimicrobial composition comprising the recited elements, which include “0.01 to 5% by weight of “an essential oil active consisting of thymol”. Without question, the limitation “an essential oil active consisting of thymol” is simply “thymol”. Therefore, the claim is equivalent to specifying that the antimicrobial composition comprises “0.01 to 5% by weight thymol”. 
2. In stark contrast to Applicant’s assertion, the claimed composition does not necessarily exclude other, non-recited essential oil actives. Indeed, only 0.01 to 5% by weight of the composition is necessarily limited to “an essential oil active consisting of thymol”. This is a far cry from limiting the entire composition as a whole to “an essential oil active consisting of thymol”. Hence, only 0.01 to 5% by weight of the composition is limited to thymol, i.e. “an essential oil active consisting of thymol”. The remaining 95-99.9% by weight of the composition can include other essential oil actives such as terpineol. 
3. This issue can be resolved simply by stipulating that thymol is the one and only essential oil active in the antimicrobial composition as a whole, e.g. by adding the clause “wherein thymol is the only essential oil active in the antimicrobial composition”, if Applicant has adequate support for such an amendment.  
iii) Applicant contends that “Examples 1 to 5 demonstrate the synergy based on the ΣFIC values lower than 0.9 of thymol alone with an antimicrobial lipid”, that “synergy was defined in the originally filed specification…to be characterized by a ΣFIC value under 0.9”, and “applicant is free to be his or her own lexicographer”. 
The Examiner, however, would like to point out the following:
1. For starters, Applicant has not made a convincing case, or even attempted to argue, that this alleged synergy is somehow “unexpected”. Patentability is not controlled simply by the presence of “synergy”, and thus the presence of “synergy” does not automatically render the claimed subject matter patentable. Rather, the presence of “synergy” is but one of a variety of secondary considerations that could be factored into the determination of patentability, and the evidence of unexpected results is weighted against the evidence of prima facie obviousness in making the final determination of patentability. Synergy by no means equates to automatic patentability. 
2. For synergy to be present, the FIC should be less than 0.5 (i.e. < 0.5). An FIC value from 0.5-4 is indicative of an additive effect (see Emery Pharma [online], citing Lorian 5th edition, chapter 9 (2005) pp. 365-441. Lippincott Williams and Wilkins. Philadelphia, Pal; downloaded from <URL https://emerypharma.com/biology/antimicrobial-synergy-study-checkerboard-assay/ >). 
3. It is noted that there are indeed various definitions of “synergy” in existence. In Great Britain, “synergy” is typically regarded as characterized by an FIC less than 1. However, in the United States, the presence of “synergy” requires a somewhat more exacting standard, typically a FIC less than 0.5, as indicated in the cited reference. Applicant appears to have their own definition of “synergy”, i.e. an FIC of less than 0.9. There may be handfuls of other personal definitions of “synergy” going around as well. 
4. Even provided that Applicant may be their own lexicographer, and may devise their own definition of “synergy” as an FIC lower than 0.9, the general standard in the United States is that synergy is present when the FIC is lower than 0.5. Hence, for a United States Patent, the standard is an FIC lower than 0.5. Hence, while Applicant has the freedom to label an FIC value of e.g. 0.8 as “synergy”, the standard for overcoming the prima facie case of obviousness is still an FIC of lower than 0.5, and thus an FIC of 0.8 has very little weight. In other words, in weighing the evidence of “synergy” with an FIC of 0.8 against the evidence of prima facie obviousness, the scales tip heavily in favor of the latter. 
5. Chakrabortty expressly discloses that their composition exhibits antimicrobial synergy. Hence, synergy is not even unexpected. However, as already noted, the Chakrabortty reference can be overcome simply by amending the claims to necessarily exclude terpineol from the claimed antimicrobial composition as a whole, if adequate support exists for such a limitation. 
iv) Applicant contends in the 1.132 Declaration of Ming ming Pu that “there is no synergy” between salicylic acid and adapalene and the claimed antimicrobial lipids. 
The Examiner, however, would like to point out that since Applicant is not claiming combinations of salicylic acid or adapalene with the antimicrobial lipids, or that synergy exists for these combinations, the data appears to be irrelevant. 
For the foregoing reasons, the 35 USC 103 rejections are hereby maintained.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617